Case: 13-40623      Document: 00512490278         Page: 1    Date Filed: 01/06/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 13-40623                         January 6, 2014
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LEO PATRICK COLLINS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 5:10-CR-1-1


Before KING, DAVIS, and SMITH, Circuit Judges.
PER CURIAM: *
       Leo Patrick Collins, federal prisoner # 15509-078, appeals the district
court’s denial of his motion to compel specific performance of the plea
agreement.      In his motion, he asked the district court to compel the
Government to file a motion to reduce his sentence as provided in Rule 35(b)
of the Federal Rules of Criminal Procedure. The Government argues that




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40623    Document: 00512490278    Page: 2   Date Filed: 01/06/2014


                                No. 13-40623

Collins’s appeal should be dismissed because Collins failed to file a timely
notice of appeal.
      Collins’s notice of appeal was filed after the expiration of the time for
filing a timely notice of appeal and the time during which the district court
could have extended the time for filing a notice of appeal. See FED. R. APP.
P. 4(b)(1)(A)(i), (b)(4). Accordingly, we GRANT the Government’s motion for
summary dismissal and DISMISS Collins’s appeal as untimely filed.           See
Burnley v. City of San Antonio, 470 F.3d 189, 192 n.1 (5th Cir. 2006).
      The Government’s alternative motions for summary affirmance or for an
extension of time to file an appellate brief are DENIED. Collins’s motion for
leave to amend his reply brief is GRANTED; his motions for a three-point
reduction for his substantial assistance and to place our decision under seal
are DENIED.




                                      2